[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The above matter was scheduled for hearing on July 21, CT Page 7038 1994. Mr. Roberto Lopes appeared pro se, and the Administrator was represented by Attorney Clifford. Although the claimant reiterated arguments made before the Board of Review, Mr. Lopes presented no evidence or argument which the court could consider in sustaining his appeal. The court explained to the claimant that it does not retry the facts, but acts as an Appellate Court in reviewing the record. United Parcel Service, Inc. v.Administrator, 209 Conn. 381, 385. Based on the record before the court, the court cannot find that the decision by the board of Review was arbitrary, unreasonable or contrary to law.
The court, therefore, will dismiss the appeal.
PELLEGRINO, J.